                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

TAWONA WARREN ANDERSON,                                                      PLAINTIFF
GUARDIAN OF THE PERSON AND
ESTATE OF RAYSHAWN WARREN

v.                           CASE NO. 3:18-CV-00234 BSM

ROSS A. THOMPSON, INDIVIDUALLY
AND IN HIS OFFICIAL CAPACITY AS
CHIEF OF POLICE FOR THE CITY OF
BLYTHEVILLE, ARKANSAS; AND
THE CITY OF BLYTHEVILLE, ARKANSAS                                         DEFENDANTS

                                         ORDER

       Defendants’ motion to remand the claim brought under the Arkansas Freedom of

Information Act [Doc. No. 8] is granted because Tawona Anderson has not responded to the

motion, and the time to do so has expired. Accordingly, this claim is remanded to the Circuit

Court of Pulaski County.

       IT IS SO ORDERED this 17th day of June 2019.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
